BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )
                                             )
                          Plaintiff,         )
                                             )
          vs.                                ) No. 4:19-mj-00023-SAO
                                             )
  JESSICA JOYCE SPAYD,                       )
                                             )
                          Defendant.         )
                                             )
                                             )

                               MOTION FOR DETENTION

       The United States of America respectfully moves for pretrial detention of the

defendant in this case. The criminal complaint charges the defendant, an Advanced

Nurse Practitioner, with writing prescriptions for dangerous opioid narcotics outside the

course of normal medical practice and without a legitimate medical purpose. The

complaint alleges that two deaths resulted from the defendant’s unlawful prescribing, and

                                            1

      Case 3:19-cr-00111-RRB-MMS Document 4 Filed 10/10/19 Page 1 of 3
that at least 17 additional deaths are being investigated as potentially linked to

defendant’s prescribing practices.

       The Bail Reform Act of 1984 creates a presumption in favor of detention “...if the

judicial officer finds that there is probable cause to believe that the person committed an

offense for which a maximum term of imprisonment of ten years or more is prescribed in

the Controlled Substances Act...” 18 U.S.C. § 3142(e). Once the presumption is

triggered, failure of the defendant to produce evidence as to either the danger or flight

prongs of § 3142 will result in his/her detention. Counts One and Two of the complaint

carry a minimum mandatory sentence of twenty years if it is shown that the defendant’s

conduct resulted in the death of either individual. Therefore, the rebuttable presumptions

of danger and flight mandating detention apply in this case. The United States does not

allege the defendant is a flight risk. The defendant is a danger to the community and the

United States moves for detention on this basis.

       The United States has conferred with defense counsel and understands that

counsel plans to seek additional time—approximately one week—to prepare a bail

proposal in this case. While the United States maintains that detention is appropriate at

this time, it has no objection to postponing a full detention hearing to provide the defense

with adequate time to prepare a proposal. The United States proposes setting a full

detention hearing for Friday, October 18, 2019, and requests that the defendant remain

detained in Anchorage Correctional Center pending a final decision from the Court on

detention.



                                              2

      Case 3:19-cr-00111-RRB-MMS Document 4 Filed 10/10/19 Page 2 of 3
      RESPECTFULLY SUBMITTED this 10th day of October, 2019, in Fairbanks,

Alaska.




                                      BRYAN SCHRODER
                                      United States Attorney

                                      /s/ Ryan D. Tansey
                                      RYAN D. TANSEY
                                      Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that a copy of the
foregoing was served electronically
on all counsel of record
via the CM/ECF system:


/s/ Ryan Tansey
Office of the U.S. Attorney




                                        3

      Case 3:19-cr-00111-RRB-MMS Document 4 Filed 10/10/19 Page 3 of 3
